Citation Nr: 0007584	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-06 836A	)	DATE
	)
	)


THE ISSUE

Whether a January 23, 1998, Board of Veterans' Appeals 
decision, denying service connection for disability involving 
cervical vertebrae should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant alleging 
clear and unmistakable error in a Board decision dated in 
January 1998.


FINDING OF FACT

A January 23, 1998, Board decision granting service 
connection for a chronic right cervical muscle strain, and 
denying service connection for any other disability involving 
the cervical vertebrae was in accord with the law and 
regulations then in effect.


CONCLUSION OF LAW

The January 23, 1998, Board decision, concluding that the 
appellant's disorders of the cervical vertebrae were not 
related to service, was not based on clear and unmistakable 
error (CUE).  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1401-1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant served on active duty from July 1975 to July 
1979.  A review of his service medical records (SMRs) reveals 
that he was initially treated for a complaint of neck pain in 
January 1979.  The clinical entry reflects that the veteran 
complained of right-sided neck pain for one week.  The 
veteran reported lifting weights.  An x-ray of the cervical 
spine was interpreted to show no significant visualized 
abnormalities.  The veteran was placed on a profile for 
muscle spasm of the neck with no lifting over 15 pounds for 
one week.  He was treated again in June 1979 for complaints 
of a pulled neck muscle.  An entry dated June 19, 1979, noted 
that the veteran pulled a muscle in his neck working out.  
Physical examination revealed a muscle spasm.  There were no 
findings of any type of herniated, protruding cervical discs 
and no diagnosis of arthritis of any of the cervical 
vertebrae.  

The veteran was not afforded a separation examination in 
light of his written waiver of March 1979.

Associated with the claims file are private treatment records 
from Zia Chowan, M. D., for the period from October 1982 to 
July 1996.  The records reflect that the veteran was noted to 
complain of neck pain in October 1982 which was assessed as 
cervical muscle strain.  An entry dated in January 1984 noted 
that the veteran had experienced neck pain since lifting 
weights in 1978.  There were several additional entries that 
also related treatment for cervical muscle strain.  There 
were no entries that related any disc protrusion or arthritis 
of any cervical vertebrae to any incident of service.  

Arthritic changes were first clinically presented in November 
1995.

The veteran was afforded a VA examination in March 1985 in 
conjunction with his claim for entitlement of service 
connection for recurrent throat infections.  The veteran 
submitted a VA form 21-2545 wherein he said that he injured 
his neck in service and that it now hurt.  He also said that 
he took pain medication and that his neck would go "out of 
place."  The examiner noted a mild scoliosis of the cervical 
spine but did not relate it to any incident of service.

The veteran next submitted a claim for a "neck condition" 
that was received in January 1994.  He was afforded a VA 
examination in May 1994.  The examiner noted that the veteran 
said that he had had neck pain since 1978 and now had 
numbness in his hands.  The diagnosis was possible chronic 
cervical subluxation since 1978.  

The veteran submitted copies of an electromyogram (EMG) 
report and magnetic resonance imaging (MRI) report from 
Marion General Hospital.  Both reports were dated in June 
1994.  The EMG report stated that nerve conduction studies of 
the right arm were normal.  There was evidence of right-sided 
chronic C7 radiculopathy on needle examination.  The MRI 
study was interpreted to show minor right central C4-5 disc 
protrusion; and moderate right central C6-7 disc protrusion 
causing slight flattening of the anterior aspect of the 
cervical cord.  The two reports did not state that any of the 
findings were related to any incident of service.  

Associated with the claims file are private treatment records 
from Wabash County Hospital dated in November 1994.  The 
records reflect that the veteran was treated for complaints 
of a "pinched nerve" in his neck.  The problem was noted to 
be intermittent over the past four to five months for the 
past two and one-half years.  The records noted the veteran's 
account of having undergone the EMG and MRI testing.  The 
diagnosis was acute thoracic strain.  

Also associated with the claims file are private treatment 
records from John Halstead, M. D., for the period from March 
1987 to March 1991 and from January 1995 to November 1995.  
The veteran was first treated for complaints of neck pain in 
February 1988.  He was noted to have injured his neck in 1977 
while lifting weights.  He complained of intermittent 
episodes of severe pain in the right side of his neck 
accompanied by weakness or parasthesias.  The diagnosis was 
chronic cervical strain.  He was later treated for a 
trapezial strain.  A treatment entry dated in January 1995 
noted that the veteran complained of continued neck and upper 
back pain, with the pain radiating into his arms.  No 
diagnosis was provided.  

The veteran provided a statement in support of his claim from 
[redacted], dated in June 1996.  Mr. [redacted] stated that, at 
some time in 1978 or 1979, the veteran told him that he had 
hurt his neck or back when he was installing a burner on a 
steam boiler.

The veteran submitted a statement from Dr. Chowan, dated in 
September 1996, who reported seeing the veteran in August 
1996 for an acute cervical spondylitis.   

In March 1997, additional private and VA treatment records 
were associated with the claims file.  The private treatment 
records consisted of a hospital summary from Madison Hospital 
pertaining to a brief inpatient period in September 1992.  
However, the treatment was not related to the veteran's 
cervical spine.  Physical examination of the neck revealed no 
pathology.  Also received were VA treatment records and 
hospital summaries for the period from September 1992 to 
December 1995.  The treatment records noted that the veteran 
was evaluated at the pain clinic and physical therapy in 
December 1993 during one of his periods of hospitalization.  
His complaints of neck pain were evaluated.  He was diagnosed 
with cervical strain at the pain clinic and set up with a 
program of physical therapy following that diagnosis.  The 
discharge summaries reflect periods of hospitalization during 
1992, 1993, 1994 and 1995.  However, the primary focus of the 
treatment relates to the veteran's psychiatric symptoms and 
substance abuse.  The summaries did note on several occasions 
that the veteran continued to complain of neck pain.  
However, none of the summaries provided any nexus between the 
veteran's claimed disorders of the cervical spine and any 
incident of service. 

The veteran, and his father, presented testimony at a Central 
Office hearing held in November 1997.  The veteran testified 
that he injured his neck in either February 1978 or February 
1979 while trying to lift a fire burner for a blower.  He 
also testified that he had been treated after service by a 
Dr. Naveed Chowan but that the doctor was no longer 
available.  He had received additional treatment from his 
brother, Dr. Zia Chowan.  The veteran said that he had not 
suffered any injuries to his neck after service.  He also 
testified that he had never been told by a doctor that his 
current disability was clinically consistent with his injury 
in service.  (Transcript p. 33).  

At the hearing, the veteran submitted an examination report 
from Dr. Halstead, along with a waiver of agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) 
(1999).  By means of testimony it was established that the 
examination occurred in October 1997.  Dr. Halstead reported 
the findings of his examination and provided a diagnosis of 
cervical pain.  He did not relate any type of cervical disc 
problems, to include protrusion or narrowing, to any incident 
of service.

The veteran then submitted another statement from Dr. 
Halstead, dated in November 1997, and two statements from C. 
W.  The evidence was received at the Board in December 1997.  
Dr. Halstead said that, in January 1995, the veteran related 
the onset of his symptoms to an unspecified injury in 1978 or 
1979.  The statements from C. W. reported that he knew the 
veteran before and after service.  The veteran did not have 
any cervical problems prior to service but constantly 
complained of neck pain after service.  The Board notes that 
the statement from Dr. Halstead and the first statement from 
C. W. were accompanied by a waiver of AOJ consideration.  
However, the second statement from C. W. was not and it 
appears that it was returned to the RO.  However, this 
statement was cumulative of the other statement that was 
retained.

In January 1998, the Board granted service connection for a 
chronic right cervical muscle strain.  However, the Board 
specifically did not grant service connection for any other 
cervical disorder.  In support of its decision, the Board 
discussed several items of medical evidence that indicated 
the likelihood of trauma to the veteran's cervical spine 
after service as possible sources of his other claimed 
disorders.

II.  Analysis

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. §§ 5109A, 
7111 (West Supp. 1999)) permit challenges to decisions of the 
Board on the grounds of clear and unmistakable error.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of clear and unmistakable error.  38 C.F.R. 
§§ 20.1400-1411 (1999).  

In May 1998, the appellant, through his representative, filed 
a motion with the Board to reconsider the decision of January 
1998.  In conjunction with the motion, the veteran submitted 
another opinion from Dr. Halstead that was dated in May 1998.  
The veteran's motion was denied and he was notified of the 
denial in October 1998.  The notice of denial informed the 
veteran that his additional evidence was being forwarded to 
the RO for possible consideration of reopening the veteran's 
claim.  The notice also informed the veteran of the change in 
law that would allow for a challenge of the Board decision on 
the basis of CUE and that the veteran's motion for 
reconsideration was being construed as a request for a 
revision of the Board decision based on the grounds of CUE.  
The veteran was further informed that his claim was being 
deferred pending the issuance of final regulations.

In May 1999, the veteran was advised that final regulations 
were now effective and the veteran needed to confirm his 
desire to proceed with his CUE claim.  In May 1999, the 
veteran, through his appellant, stated that he wished to 
proceed with his CUE claim.  The veteran's representative 
submitted additional argument in March 2000.  The contention 
was that the Board decision was based on CUE in that it 
failed to grant service connection for the additional 
pathology associated with the veteran's cervical spine to 
include protruding disc, and degenerative discs.  The 
appellant also argued that the Board relied on its own 
unsubstantiated medical opinion in violation of Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), when it discussed 
other possible sources for the veteran's additional cervical 
pathology.

The applicable regulation for the definition of CUE in a 
Board decision, is 38 C.F.R. § 20.1403.  That regulation 
states that: 

(a) General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed: (1) General.  
Review for [CUE] in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made

* * * * *

(c) Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d) Examples of situations that are not 
[CUE]...

	* * * * *

	(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  [CUE] does 
not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

38 C.F.R. § 20.1403.

At the outset, the Board reiterates that, whenever 
adjudicating a claim of CUE in a prior decision, only that 
evidence that was of record at the time of the disputed 
decision may be considered in adjudicating the claim.  
Evidence added to the record, subsequent to a disputed 
decision, is not for consideration in reviewing the propriety 
of the disputed decision.  For a Board decision issued after 
July 21, 1992, the record at the time of the decision 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching its decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2) (1999).

In this case, the Board notes that the veteran submitted the 
statement from Dr. Halstead in May 1998.  As that statement 
was not of record at the time of the disputed decision, it 
cannot be considered in adjudicating the issue of CUE in the 
1998 Board decision.  38 C.F.R. § 20.1403 (b).

In reviewing the record, the Board notes that the veteran was 
not diagnosed with disc protrusion of right central C4-5, 
moderate right central C6-7 disc protrusion causing slight 
flattening of the anterior aspect of the cervical cord, and 
chronic right-side C7 radiculopathy until June 1994, nearly 
15 years after service.  He also was not found to have mild 
degenerative changes with disc space narrowing at the level 
of C5-6, and C6-7 until November 1995.  The service medical 
records are negative for any such diagnoses.  Further, the 
private treatment records and VA records prior to the January 
1998 Board decision, do not contain any medical evidence 
providing a nexus between a cervical strain in service and 
the subsequently diagnosed conditions.  Moreover, the veteran 
admitted in testimony at his hearing in November 1997 that no 
doctor had ever provided such a nexus.  

In essence, the veteran is relying on his own medical opinion 
in order to conclude that his service-connected cervical 
spine disability should include all of his diagnosed 
conditions.  However, it is well-settled law that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
an issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

In this case, the veteran presented no objective medical 
evidence to support his contention that all of his cervical 
spine symptoms were related to his injury in service.  
Moreover, while the Board did discuss in its prior decision 
pertinent medical evidence contained in the record regarding 
several instances of cervical trauma, the ultimate finding 
still is that the veteran failed to provide any objective 
evidence in support of his claim.  The Board's discussion of 
aspects of cervical trauma does not relieve the veteran of 
his burden to submit proof to substantiate his claim.

In assessing the appellant's evidence of record, the 
pertinent regulations, and the appellant's arguments, the 
Board finds that the objective medical evidence of record can 
reasonably be interpreted to support the outcome reached.  
The appellant has styled his CUE claim to say that all of his 
cervical symptoms are related to his injury in service and 
that the Board relied on its own medical judgment to deny his 
claim.  However, the appellant has failed to show that 
reasonable minds could not differ in their interpretation of 
the evidence as it relates to whether or not he incurred the 
additional cervical disabilities as a result of his cervical 
strain in service.  The service medical records clearly do 
not show the additional pathology in service, they reflect 
only cervical strain and muscle spasm.  The postservice 
private medical records provide diagnoses of the claimed 
disorders, but not until 1994 and 1995.  The VA treatment and 
hospitalization records do not support a conclusion that the 
additional disorders are related to an injury in service, and 
differences of opinion as to how evidence is weighed can 
never arise to the lofty level of being clear and 
unmistakable error.


ORDER

The motion is denied.



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 


